DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any, and all, grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 8, line 3:  the use of the connector “and/or” is considered to be prima facie indefinite because it is unclear if the elements and limitations following the “and/or” are to be considered as part of the claim.
claim 21, lines 3 and 6:  the use of the connector “and/or” is considered to be prima facie indefinite because it is unclear if the elements and limitations following the “and/or” are to be considered as part of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brendle (2014/0016343).
With respect to claim 1, Brendle discloses a high and low beam integrated vehicle lamp lighting device [see title], comprising at least one first light source [16], at least one first light-condensing element [18], at least one second light source [20], at 
With respect to claim 24, Brendle discloses a vehicle lamp, comprising the high and low beam integrated vehicle lamp lighting device according to claim 1.  

Claims 1 and 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamamoto (2012/0262935).
With respect to claim 1, Yamamoto discloses a high and low beam integrated vehicle lamp lighting device [see title], comprising at least one first light source [32], at least one first light-condensing element [34], at least one second light source [42], at least one second light-condensing element [44], a light distribution element [36a, 46a] and a lens [12], wherein the first light-condensing element [34] is arranged to be capable of condensing light emitted by the corresponding first light source [32] and making the light projected through the lens [12] by means of the light distribution element [36a] to form a low beam shape [PL], and the second light-condensing element 
With respect to claim 24, Yamamoto discloses a vehicle lamp, comprising the high and low beam integrated vehicle lamp lighting device according to claim 1.  

Allowable Subject Matter
Claims 2, 4, 6-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 18 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In a high and low beam integrated vehicle lamp lighting device, comprising at least one first light source, at least one first light- condensing element, at least one second light source, at least one second light-condensing element, a light distribution element and a lens, wherein the first light-condensing element is arranged to be prior art fails to show or suggest:
1)  The combination of the shape of the light distribution element as comprising oblique reflecting surface and a front-rear extending reflecting surface connected to form a bent structure and a front end of the front-rear extending reflecting surface is provided with a cut-off boundary; and
the first light-condensing element is arranged to make exit light thereof intercepted by the cut-off boundary and projected through the lens to form the low beam shape with a low beam cut-off line, exit light of the second light-2--6920755.1Applicant: HASCO VISION TECHNOLOGY CO., LTD.Application No.: NYKcondensing element propagates along an up-down direction, and the second light-condensing element is arranged to make the exit light thereof reflected by the oblique reflecting surface to form the high beam shape; or 
the exit light of the first light-condensing element propagates along the up-down direction, the first light-condensing element is arranged to make the exit light thereof reflected by the oblique reflecting surface, intercepted by the cut-off boundary and finally projected through the lens to form the low beam shape with a low beam cut-off 
2)  The light distribution element comprises a first light passing portion and a second light passing portion, the first light passing portion is connected to the second light passing portion through a total reflection surface to form an L-shaped structure, and the second light passing portion is provided with a cut-off portion for forming a low beam cut-off line; and
 the first light-condensing element is disposed on a light entrance surface of the first light passing portion and is integrally formed with the first light passing portion; and the second light-condensing element is located behind and below the light distribution element and is arranged to make the exit light thereof projected through the lens to form the high beam shape; or the second light-condensing element is disposed on the light entrance surface of the first light passing portion and is integrally formed with the first light passing portion; and the first light-condensing element is located behind and above the light distribution element and is arranged to make the exit light thereof-4-6920755.1Applicant: HASCO VISION TECHNOLOGY CO., LTD. Application No.: NYKintercepted by the cut-off portion and projected through the lens to form the low beam shape with the low beam cut-off line.  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gousset-Rousseau discloses a vehicle headlight emitting high and low light beams including first and second collectors (5, 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/           Primary Examiner, Art Unit 2875